Title: General Orders, 31 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 31st 1776.
Parole Norwalk.Countersign Oxford.


Ensign Briant charged with “embezzling public property,” having been tried by a General Court Martial whereof Col. Webb is President, is acquitted of any fraudulent Intention; but censured by the Court for indiscretion, in permitting some of the Soldiers taking away old Iron from the Shiping—The General approves of the sentence and orders him to be discharg’d from arrest.
It is with astonishment and concern, the General finds that precaution[s] used to prevent the Countersign being made known to any not intitled to it, are defeated by the ignorance or misconduct of those to whom it is intrusted: In Order that none may plead ignorance hereafter, the officers & soldiers are to know, that the following rule is established.
The Adjutant General at Six OClock P:M: will deliver the Parole and Countersign, to the Majors of Brigade, and Adjutant

of Artillery, they at Retreat Beating, and not before, are to deliver them to the Adjutants of their respective Brigades; The Adjutants are to deliver them to the Field Officers of their respective Brigades if required, then to the officer of the advanced Guards, then to the officer of every other guard, in and about the City or Camp; and the General flatters himself, that when the importance and necessity of secrecy upon this head ’tis considered every officer and soldier will pride himself in his fidelity, prudence and discipline.
